NO. 12-14-00343-CV

                              IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS

CAROLE ANN WALLACE,                                  §       APPEAL FROM THE 3RD
APPELLANT

V.                                                   §       JUDICIAL DISTRICT COURT

BARBARA LOUISE HERNANDEZ,
APPELLEE                                             §       HENDERSON COUNTY, TEXAS

                                       MEMORANDUM OPINION
                                           PER CURIAM
        Appellant filed a petition for permissive appeal in this court. See TEX. CIV. PRAC. &
REM. CODE ANN. § 51.014(d) (West Supp. 2014); see also TEX. R. APP. P. 28.3. However, the
petition did not show the trial court’s permission for the appeal. See TEX. R. CIV. P. 168; TEX. R.
APP. P. 28.3(a). This court sent notice of the defect to Appellant, who then filed a motion in the
trial court asking that the interlocutory order she seeks to appeal be amended to include
permission to appeal. By order dated December 19, 2014, the trial court denied Appellant’s
motion. Consequently, Appellant has not satisfied the requirements for a permissive appeal. See
TEX. R. APP. P. 28.3(a) (requiring permission from trial court to appeal interlocutory order not
otherwise appealable). Accordingly, we deny Appellant’s petition for permissive appeal.
Opinion delivered January 21, 2015.
Panel consisted of Worthen, C.J. and Hoyle, J.




                                                 (PUBLISH)
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                         JANUARY 21, 2015


                                         NO. 12-14-00343-CV


                                  CAROLE ANN WALLACE,
                                        Appellant
                                           V.
                               BARBARA LOUISE HERNANDEZ,
                                        Appellee


                                 Appeal from the 3rd District Court
                      of Henderson County, Texas (Tr.Ct.No. 2014C-0199)

                       THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this petition for permissive appeal should be
denied.
                       It is therefore ORDERED, ADJUDGED and DECREED by this court that
Appellant’s petition for permissive appeal be denied; and that this decision be certified to the
court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J. and Hoyle, J.